—In an action seeking the cancellation of a deed, the plaintiff and the third-party defendant David Fischer appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Vaccaro, J.), dated November 3, 1993, as denied their cross motion to vacate a judgment of the same court, dated April 23, 1993.
Ordered that the order is affirmed insofar as appealed from, with costs, for reasons stated by Justice Vaccaro at the Supreme Court. Sullivan, J. P., Rosenblatt, Altman, Hart and Friedmann, JJ., concur.